UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 30, 2014 VERITEQ CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 000-26020 43-1641533 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) , SUITE 200 DELRAY BEACH, FLORIDA (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: 561-846-7000 (Former name or former address if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry Into A Material Definitive Agreement. Securities Purchase Agreement Effective December 26, 2014 and 8% Convertible Promissory Note due September 19, 2015 VeriTeQ Corporation (the “Company”) entered into a securities purchase agreement, dated December 17,2014 but not entered into until December 26, 2014 (the “SPA”), with KBM Worldwide, Inc., an accredited investor (“KBM” or the “Lender”), pursuant to which the Company issued and sold to KBM a convertible promissory note, bearing interest at 8% per annum in the principal amount of $100,000 (the “Note”). In accordance with the terms of the SPA, the Company agreed to pay the Lender
